Exhibit 10.1

 
AMENDMENT AGREEMENT
 
AMENDMENT AGREEMENT dated as of October ___, 2009 (this “Amendment Agreement”)
with respect to that certain (i) Secured Convertible Debenture dated December
30, 2005 in the original principal amount of $1,159,047 (as amended, modified,
supplemented or amended and restated from time to time, the “First Debenture”)
issued by Trey Resources, Inc. (“Company”) to YA Global Investments, L.P.
(“Holder”), (ii) Secured Convertible Debenture dated December 30, 2005 in the
original principal amount of $600,000 (as amended, modified, supplemented or
amended and restated from time to time, the “Second Debenture”) issued by
Company to Holder and (iii) Secured Convertible Debenture dated May 5, 2006 in
the original principal amount of $600,000 (as amended, modified, supplemented or
amended and restated from time to time, the “Third Debenture” and, collectively
with the First Debenture and Second Debenture, the “Debentures”) issued by
Company to Holder.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Debentures, Holder provided Company with financial
accommodations which remain outstanding; and
 
WHEREAS, the Company has requested that Holder amend the Debentures, and Holder
is willing to do so, but only on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
AGREEMENT TO AMEND DEBENTURES
 
Section 1.1. Amendment Agreement.  Holder hereby agrees to amend the Debentures
in accordance with the terms and conditions of the Debenture Amendments (as
hereinafter defined).
 
ARTICLE II
 
EFFECTIVE DATE
 
Section 2.1. Effective Date.  This Amendment Agreement shall become effective as
of the date hereof (the “Effective Date”) upon receipt by Holder of counterparts
of the following, in each case, duly executed and delivered by the Company and
Holder:  (a) this Agreement, (b) amendment number 1 to First Debenture (“First
Debenture Amendment”), (c) amendment number 1 to Second Debenture (“Second
Debenture Amendment”) and (d) amendment number 1 to Third Debenture (“Third
Debenture Amendment” and, collectively, with the First Debenture Amendment and
Second Debenture Amendment, the “Debenture Amendments”).
 
ARTICLE III
 
INTERPRETATION
 
Section 3.1. Continuing Effect of Debenture.  The Company hereby ratifies,
confirms, and reaffirms all and singular the terms and conditions of the
Debentures and the other Transaction Documents (as defined in the
Debentures).  The Company and Holder each hereby acknowledges and agrees that
the Debentures shall continue to be and shall remain unchanged and in full force
and effect in accordance with their respective terms, except as expressly
modified hereby or by the Debenture Amendments.  Any terms or conditions
contained in this Amendment Agreement and the Debenture Amendments shall control
over any inconsistent terms or conditions in the Debentures.
Section 3.2. No Waiver.  Nothing contained in this Amendment Agreement shall be
construed or interpreted or is intended as a waiver of any default or Event of
Default (as defined in the Transaction Documents) or of any rights, powers,
privileges or remedies that the Holder has or may have under the Debentures, any
other related document or applicable law on account of such default or Event of
Default.
 

--------------------------------------------------------------------------------


 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1. Representations and Warranties.  The Company hereby represents and
warrants as of the date hereof that, after giving effect to this Amendment
Agreement, (a) no default or Event of Default has occurred and is continuing and
(b) all representations and warranties of the Company contained in the
Debentures and the other Transaction Documents are true and correct in all
material respects on and as of the date hereof (or if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).
 
Section 4.2. Perfection Certificate.  The Company shall, within 20 days of the
date hereof, deliver to Holder a current updated perfection certificate in the
form attached hereto as Exhibit A (“Perfection Certificate”).  The agreement of
the Company to deliver the Perfection Certificate shall be deemed to be, and
shall be, an agreement under each of the Debentures, and any breach by Company
of this Section 4.2 shall, without the requirement of notice or any further
action of any party, constitute an Event of Default.
 
Section 4.3. Cross-Default; Cross Collateralization.  The Company hereby
ratifies, confirms, and reaffirms that (a) the obligations secured by the
Transaction Documents include, without limitation, the Obligations (as defined
in the Transaction Documents), and any future modifications, amendments,
substitutions or renewals thereof, (b) all collateral, whether now existing or
hereafter acquired, granted to Holder pursuant to the Transaction Documents, or
otherwise shall secure all of the Obligations until full and final payment of
the Obligations, and (c) the occurrence of a default and/or Event of Default
under any Transaction Document shall constitute a default and/or Event of
Default under all of the Transaction Documents, it being the express intent of
the Company that all of the Obligations be fully cross-collateralized and
cross-defaulted.  Without limiting the foregoing, and for the avoidance of
doubt, the Company hereby grants the Holder a security interest in all of the
Company’s assets, whether now existing or hereafter acquired, including, without
limitation, all accounts, inventory, goods, equipment, software and computer
programs, securities, investment property, financial assets, deposit accounts,
chattel paper, electronic chattel paper, instruments, documents,
letter-of-credit rights, health-care-insurance receivables, supporting
obligations, notes secured by real estate, commercial tort claims, and general
intangibles, including payment intangibles, and all products and proceeds of the
foregoing.
 
Section 4.4. Fees and Expenses.  The Company agrees to pay to the Holder on
demand all expenses including attorney’s fees and expenses of the Holder in
connection with the preparation, negotiation and execution of this Amendment
Agreement.
 
Section 4.5. Counterparts.  This Amendment Agreement may be executed by the
parties hereto in any number of separate counterparts, each of which when duly
executed shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
Section 4.6. GOVERNING LAW.  THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
JERSEY (WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES).
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the date first above written.
 


TREY RESOURCES, INC.
 
 
By: _________________________________
Name:
Title:
 
YA GLOBAL INVESTMENTS, L.P.
 
By:           Yorkville Advisors, LLC
Its:           General Partner
 
By:                                                                              
  
Name:           Mark Angelo
Title:           Portfolio Manager

 



--------------------------------------------------------------------------------


 
EXHIBIT A

PERFECTION CERTIFICATE
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 